Case: 19-10987     Document: 00515783125         Page: 1     Date Filed: 03/16/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 16, 2021
                                  No. 19-10987                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Julian Terence Martin, Jr.,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CV-2226


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Julian Terence Martin, Jr., Texas prisoner # 2026170, appeals the
   dismissal of his 28 U.S.C. § 2254 application challenging his conviction for
   murder. He contends that the district court erred in determining that his



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10987     Document: 00515783125           Page: 2   Date Filed: 03/16/2021




                                    No. 19-10987


   claim challenging the trial court’s failure to sua sponte conduct a competency
   hearing was unexhausted and procedurally barred. He asserts that he raised
   this claim to the Texas Court of Criminal Appeals prior to the final
   disposition of the state habeas application. Martin also argues cause and
   prejudice for the default, contending that the state appellate court should
   have raised the issue sua sponte on direct appeal during the independent
   review required by Anders v. California, 386 U.S. 738 (1967), and that
   procedural default does not apply to his claim.
          Because he did not fairly present this claim to the highest state court,
   Martin did not exhaust this issue. See 28 U.S.C. § 2254(b)(1)(A); Baldwin v.
   Reese, 541 U.S. 27, 29 (2004). Martin’s unexhausted claim would be
   procedurally barred by the state courts; therefore, the claim was procedurally
   defaulted. See Coleman v. Thompson, 501 U.S. 722, 735, 750 (1991); see also
   Smith v. Johnson, 216 F.3d 521, 523-24 (5th Cir. 2000). He has not shown
   cause and prejudice excusing his failure to exhaust or that the failure to
   consider his constitutional claim will result in a fundamental miscarriage of
   justice. See Coleman, 501 U.S. at 750.
          The judgment of the district court is AFFIRMED.




                                            2